DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 15 – 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holz (U.S. PG Pub 2014/0028861) in view of Rafii et al. (U.S. PG Pub 2002/0140633) in view of Maruyama et al. (U.S. PG Pub 2009/0235313).

Regarding Claim 1, Holz teaches an embeddable motion sensory control device, including: 
a controller (Figure 14, Element 1402.  Paragraph 101) coupled to imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99) and one or more illumination sources (Figure 14, Elements 1414 and 1416.  Paragraph 99) to control operation thereof, the controller (Figure 14, Element 1402.  Paragraph 101) being configured to acquire imaging information of a scene (Paragraphs 100 – 102) directly reflected by a hand (Paragraph 100) of an occupant of a vehicle (Paragraph 119) in the scene to the imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99), and providing at least a near real time (Paragraph 112) stream of the imaging information of the scene (Paragraphs 100 – 102) to the vehicle (Paragraph 119); and 
one or more fasteners (Paragraphs 103 and 105.  Holz discloses that the imagining sensors and illumination sources are mounted to the different devices.  When the energy sensors and illumination sources are mounted to the device it will be connected by some means, this means is interpreted as the claimed fastener.) that fasten imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99) and the illumination sources (Figure 14, Elements 1414 and 1416.  Paragraph 99) to a mounting surface (Paragraph 105.  Holz discloses that the imagining sensors and illumination sources are mounted to the glasses.  When the energy sensors and illumination sources are mounted to the glasses the frame of the glasses is considered the mounting surface.) of the vehicle (Paragraph 119),
wherein the controller (Figure 14, Element 1402.  Paragraph 101) is further configured to interact with an augmented reality system (Paragraph 105) providing a 
wherein the hand (Paragraph 100) of the occupant interacting with the HUD as a result of the movement of (Paragraph 80) the hand (Paragraph 100) of the occupant is the action and the hand (Paragraph 100) of the occupant being the body part,
wherein the display system is an augmented reality system (Paragraph 105).
Holz is silent with regards to providing a heads up display (HUD) on a windshield of the vehicle; wherein the controller is further configured to determine an overall level of happiness of occupants of the vehicle according to at least one of a frequency of changes in environmental controls of the vehicle, a frequency of changes in entertainment selections, a temperature within the vehicle and a humidity within the vehicle, wherein the controller is further configured to select an icon that represents the determined overall level of happiness, and wherein the controller is further configured to interact with the display system to display an augmented reality presentation by the HUD onto the windshield including the selected icon.
Rafii et al. teach providing a heads up display (HUD) (Paragraph 30) on a windshield (Figure 1, Element 50.  Paragraph 30) of the vehicle (Figure 1, Element 20.  Paragraph 30), user being the occupant of the vehicle (Figure 1, Element 20.  Paragraph 30), the environment being the vehicle (Figure 1, Element 20.  Paragraph 30), and wherein the controller (Figure 2A, Element 210.  Paragraph 38) is further 
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz with the windshield of Rafii et al.  The motivation to modify the teachings of Holz with the teachings of Rafii et al. is to make a control visible to a driver that is looking toward the vehicle windshield, as taught by Rafii et al. (Paragraph 13).
Maruyama et al. teach wherein the controller (Figure 1, Element 200.  Paragraph 34) is further configured to determine an overall level of happiness (Paragraph 120) of the user according to at least one of a frequency of changes in environmental controls of the environment and a frequency of changes in entertainment selections(Paragraph 120), wherein the controller (Figure 1, Element 200.  Paragraph 34) is further configured to select an icon (Element background color.  Paragraph 112.  The examiner notes that icon is defined by merriamwebster.com as meaning “2) emblem, symbol; 3) a: a graphical symbol on a computer display screen that represents an app, an object, or a function, b: a sign whose form suggests its meaning, c: a usually pictorial representation: image.”  Under this definition, a background color is deemed to meet an icon.) that represents the determined overall level of happiness (Paragraph 120), and wherein the controller (Figure 1, Element 200.  Paragraph 34) is further configured to interact with the display system to display (Figure 1, Element 300.  Paragraph 34) a display presentation including the selected icon (Element background color.  Paragraph 112).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz and the windshield of Rafii et al. with the emotional elements of Maruyama et al.  The motivation to modify the teachings of Holz and Rafii et al. with the teachings of Maruyama et al. is to provide suitable program preferences based on the viewer’s emotion, as taught by Maruyama et al. (Paragraph 19).

Regarding Claim 2, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 1 (See Above).  Holz teaches wherein the controller (Figure 14, Element 1402.  Paragraph 101) further provides: capturing imaging information for control objects (Paragraph 100) within the view of the imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99); wherein the imaging information for control objects (Paragraph 100) of interest is used to determine gesture information (Paragraph 99) indicating a command to a machine under control.

Regarding Claim 3, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 2 (See Above).  Holz teaches wherein the capturing further includes: 
separating information (Paragraph 60) received from pixels sensitive to IR light (Paragraph 60.  Element IR light) from information received from pixels sensitive to visible light (Paragraph 60.  Element RGB light); 
processing image information from IR sensors (Paragraph 60.  Element IR channel) to be used for gesture recognition (Paragraph 60.  Element motion sensing); and 


Regarding Claim 4, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 3 (See Above).  Holz teaches wherein the processing image information from RGB sensors (Paragraph 60.  Element RGB channel) further includes: extracting features of a region of interest (Paragraph 100) using RGB pixels (Paragraph 48) that respectively capture red, green, and blue components (Paragraph 48) of illumination in the scene (Paragraph 100).
 
Regarding Claim 5, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 3 (See Above).  Holz teaches wherein the processing image information from IR sensors (Paragraph 60.  Element IR channel) further includes: extracting features of a region of interest using IR (Paragraph 60.  Element IR channel) pixels (Paragraph 60) that capture infrared components of illumination in the scene (Paragraph 100).

Regarding Claim 7, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 1 (See Above).  Holz teaches further including: a port to receive information from a photo-detector (Figure 14, Element 1408.  Paragraph 99) sensing changes in reflectance (Paragraph 61) indicating presence or absence of objects (Paragraph 61.   Element Objects) within a region of space into which the illumination sources (Figure 14, Elements 1414 and 1416.  Paragraph 99) emit light. 

Regarding Claim 15, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 1 (See Above).  Holz teaches wherein the controller (Figure 14, Element 1402.  Paragraph 101) is configured to interact with the augmented reality system (Paragraph 105) to present a presentation interface displaying an augmented reality (Paragraph 105) presentation by the HUD, wherein the presentation interface is produced, in part, from the images captured by the imaging sensors (Figure 14, Elements 1410 and 1412.  Paragraph 99).
Holz is silent with regards to displaying by the HUD onto the windshield.
Rafii et al. teach providing displaying by the HUD (Paragraph 30) onto the windshield (Figure 1, Element 50.  Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz with the windshield of Rafii et al.  The motivation to modify the teachings of Holz with the teachings of Rafii et al. is to make a control visible to a driver that is looking toward the vehicle windshield, as taught by Rafii et al. (Paragraph 13).

Regarding Claim 16, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 15 (See Above).  Holz teaches wherein the augmented reality (Paragraph 105) presentation further includes a sequence of images of a scene with computer generated information (Paragraph 105).

Regarding Claim 21, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 1 (See Above).  Holz teaches wherein the hand (Paragraph 100) of .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holz (U.S. PG Pub 2014/0028861) in view of Rafii et al. (U.S. PG Pub 2002/0140633) in view of Maruyama et al. (U.S. PG Pub 2009/0235313) in view of Ricci (U.S. PG Pub 2014/0309813).

Regarding Claim 18, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 16 (See Above).  Holz teaches augmented reality (Paragraph 105) presentation by the HUD and augmented reality system (Paragraph 105) on the HUD.
Holz is silent with regards to wherein the controller is configured to: determine destination information from at least one image of the sequence of images and information entered or used by an operator; select an icon representing an advertisement relevant to the destination; and interact with the augmented reality system to display the icon representing the advertisement in the augmented reality presentation by the HUD onto the windshield.
Rafii et al. teach providing an augmented reality presentation by the HUD (Paragraph 30) onto the windshield (Figure 1, Element 50.  Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz with the windshield of Rafii et al.  The motivation to modify the 
Ricci teaches wherein the controller is configured to: determine destination information (Paragraphs 520 – 521) from at least one image of the sequence of images and information entered or used by an operator; select an icon (Paragraph 501) representing an advertisement relevant to the destination (Paragraph 515 – 516); and interact with the system to display the icon representing the advertisement in the HUD (Paragraph 516).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz, the windshield of Rafii et al., and the emotional elements of Maruyama et al. with the profiles of Ricci.  The motivation to modify the teachings of Holz, Rafii et al., and Maruyama et al. with the teachings of Ricci is to be able to present an advertising scheme to the user, as taught by Ricci (Paragraph 501).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Holz (U.S. PG Pub 2014/0028861) in view of Rafii et al. (U.S. PG Pub 2002/0140633) in view of Maruyama et al. (U.S. PG Pub 2009/0235313) in view of Levesque et al. (U.S. PG Pub 2015/0145656).

Regarding Claim 23, Holz in view of Rafii et al. in view of Maruyama et al. teach the device of claim 1 (See Above).  Holz teach wherein the embedded motion sensory 
Holz is silent with regards to wherein the vehicle-mounted haptic projector that projects sensations to the hand while making a gesture and without the hand touching a surface.
Levesque et al. teach wherein the vehicle-mounted (Paragraphs 30, 91 and 93.  Levesque et al. teaches a haptic output device that can be configured as part of a seat of a vehicle.) haptic projector that projects sensations to the hand while making a gesture (Paragraphs 31 and 61) and without the hand touching a surface (Paragraph 30).
It would have been obvious to a person of ordinary skill in the art to modify the input device of Holz, the windshield of Rafii et al., and the emotional elements of Maruyama et al. with the haptic feedback of Levesque et al.  The motivation to modify the teachings of Holz, Rafii et al., and Maruyama et al. with the teachings of Levesque et al. is to provide indirect haptic feedback, as taught by Levesque et al. (Paragraph 4).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Short et al. (U.S. PG Pub 2016/0239624) discloses a mood improver that alters a user’s environment (Paragraph 194).
Rapaport et al. (U.S. PG Pub 2010/0205541) discloses that the user’s mood can be sensed by the volume or rate at which the music changes (Paragraph 77).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625